Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Previous rejections based on 35 USC 112 are now withdrawn.
Claim Rejections - 35 USC § 103
Previous rejections based on 35 USC 103 are now withdrawn.
Allowable Subject Matter
Claims 1-9 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a second layer including a plurality of second wirings and a second insulating film, the second insulating film insulates adjacent second wirings from each other, a third layer disposed on the second layer, the third layer including a third wiring and a third insulating film wherein the second insulating film encloses the insulating space.
Regarding claim 3, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach an insulating portion extending in the third insulating film in a first direction and having one end extending to the insulating space, wherein a thickness of the insulating material surrounding the insulating space is less than or equal to half of a diameter of the insulating portion.
Regarding claim 14, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach the second layer has a two layer structure, the two layer structure including a third sub-layer and a fourth sub-layer which are stacked and the insulating space is disposed between the second wiring and the third sub-layer or the fourth sub-layer, and another wiring adjacent to the second wiring in a stacking direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        



/JAEHWAN OH/Primary Examiner, Art Unit 2816